¶ 1 This matter came before the Court on its November 1, 2018, En Banc Conference. The Court considered the petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the State's petition for review is granted. Review of the contingent issues raised in the Respondent's answer to the petition for review is denied. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE